DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            JONNY SANDERS,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D20-1913

                           [December 1, 2021]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Dan L. Vaughn, Judge; L.T. Case No. 31-2019-CF-
000886A.

  Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Jonathan P. Picard,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Appellant, Jonny Sanders, appeals his conviction for petit theft, as well
as the denial of his amended motion to correct sentencing error. We affirm
his conviction without discussion. However, we reverse and remand for
the trial court to hold an evidentiary hearing on Appellant’s motion to
correct the scoring of his prior record.

   During the pendency of this appeal, Appellant filed an amended motion
to correct sentencing error, pursuant Florida Rule of Criminal Procedure
3.800(b)(2), challenging various prior convictions listed on his scoresheet.
Because it does not appear that the trial court ruled on the motion within
sixty days after filing, the motion is deemed denied. Fla. R. Crim. P.
3.800(b)(2)(B).

   Having challenged multiple prior convictions included on his
scoresheet in his amended rule 3.800(b) motion, Appellant argues that the
State was required to introduce competent evidence in support of its
scoring of Appellant’s prior record and failed to do so. “Once contested,
the State [is] required to provide competent evidence that [the d]efendant
had committed these crimes.” Dresch v. State, 150 So. 3d 1199, 1200 (Fla.
4th DCA 2014) (citing Lyons v. State, 823 So. 2d 250, 250–51 (Fla. 4th
DCA 2002) (holding the state had the burden of providing competent
evidence that the defendant had committed a past conviction, when the
defendant challenged the inclusion of the past conviction in a rule 3.800(b)
motion)).

   On appeal, the State concedes this point, asserting the matter should
be remanded for an evidentiary hearing on the amended 3.800(b)(2)
motion. “A claim that a defendant’s scoresheet erroneously included as
scored prior convictions crimes for which he or she had never been
convicted requires an evidentiary hearing.” Murphy v. State, 273 So. 3d
1147 (Fla. 2d DCA 2019) (quoting Purifoy v. State, 10 So. 3d 197, 200 (Fla.
2d DCA 2009)); see also Fla. R. Crim. P. 3.800(b)(2)(B) (directing trial
courts to follow the procedure under rule 3.800(b)(1)(B), which provides
that an evidentiary hearing should be held if necessary).

   Therefore, we reverse and remand for the trial court to hold an
evidentiary hearing on Appellant’s 3.800(b)(2) motion and for the court to
then resentence him if necessary. See Murphy, 273 So. 3d at 1147.

   Affirmed in part, reversed in part, and remanded.

CONNER, C.J., MAY and DAMOORGIAN, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2